The office action mailed on 6/30/22 has been vacated.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, mRNA, SEQ ID NOs: 6, 21, 23, 5-methoxyuridine, SEQ ID NO: 119 in the reply filed on 4/18/22 is acknowledged.  The sequences have been rejoined.
Claims 4, 18, 24, 36, 46, and 80-87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/22.

Improper Markush Rejection
Claims 11, 13, 25, 40-42, 44, and 78 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims are directed to a multitude of 5’UTR sequences, 3’UTR sequences, and to different polynucleotides encoding proteins.  Each of the UTR sequences result in a different coding sequence.   Each of the coding sequences have a different sequence of nucleotides, wherein the activity is specific to the exact order of nucleotides.  A search for one nucleotide sequence would not return art against another with a different sequence of nucleotides. Each recited sequence has a different activity.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific nucleic acid molecule is dependent upon the specific sequence of nucleotides.  There is no expectation that any one of the nucleotide sequences as claimed can be substituted for any of the other with a completely different sequence with the expectation of the same activity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7, 28, 32, and 77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a genus of protein sequences comprising an amino acid sequence within SEQ ID NO: 4. This judicial exception is not integrated into a practical application because the claims do not recite any additional structure required that alters the naturally occurring product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim read upon naturally occurring proteins.  The sequence conveys the same genetic information as the naturally occurring OTC protein sequence.
Zhou et al. (WO 2019/104152 A1) teach an OTC protein sequence comprising “an amino acid sequence” of SEQ ID NO: 4.  The sequence of Zhou et al. comprises residues 2-355 of instant SEQ ID NO: 4 and is therefore only missing residue number 1.  The protein sequence is naturally occurring.
The mRNA and DNA are also naturally occurring products but recite a specific sequence that appears to have been modified from the naturally occurring sequence.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 15-17, 20-22, 28, 32, and 77 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (WO 2019/104152 A1) 
Zhou et al. teach an OTC protein sequence comprising “an amino acid sequence” of SEQ ID NO: 4.  The sequence of Zhou et al. comprises residues 2-355 of instant SEQ ID NO: 4 and is therefore only missing residue number 1.
See search result #4 of the SCORE file titled “20220427_100737_us-16-705-102a-4.align150.rag” as follows:
RESULT 4
BGJ67438
ID   BGJ67438 standard; protein; 354 AA.
XX
AC   BGJ67438;
XX
DT   11-JUL-2019  (first entry)
XX
DE   Ornithine transcarbamylase deficiency treatment related protein, SEQ 219.
XX
KW   ammonia; genetic-disease-gen.; metabolic-gen.;
KW   ornithine transcarbamylase deficiency; orotic acid;
KW   prophylactic to disease; protein expression; protein therapy;
KW   therapeutic.
XX
OS   Synthetic.
XX
CC PN   WO2019104152-A1.
XX
CC PD   31-MAY-2019.
XX
CC PF   21-NOV-2018; 2018WO-US062226.
XX
PR   22-NOV-2017; 2017US-0590157P.
PR   20-AUG-2018; 2018US-0765354P.
XX
CC PA   (MODR ) MODERNATX INC.
XX
CC PI   Zhuo Z,  Frassetto AL;
XX
DR   WPI; 2019-483897/47.
XX
CC PT   Pharmaceutical composition useful for treating, preventing, or delaying 
CC PT   onset or progression of ornithine transcarbamylase deficiency in human, 
CC PT   comprises mRNA comprising open reading frame encoding ornithine 
CC PT   transcarbamylase polypeptide.
XX
CC PS   Disclosure; SEQ ID NO 219; 367pp; English.
XX
CC   The present invention relates to a novel pharmaceutical composition 
CC   useful for treating, preventing, or delaying onset or progression of 
CC   ornithine transcarbamylase deficiency (OTCD) in human. The pharmaceutical
CC   composition comprises an mRNA comprising an open reading frame (ORF) 
CC   encoding an ornithine transcarbamylase (OTC) polypeptide. The invention 
CC   also provides: a method of expressing an OTC polypeptide in a human 
CC   subject; a method for treating, preventing, or delaying the onset and/or 
CC   progression of OTCD in a human subject; a method for reducing ammonia 
CC   blood levels and urinary orotic acid levels in a human subject; and a 
CC   method for increasing OTC activity in a human subject. Note: Note: The 
CC   present sequence is shown in the sequence listing, but is not further 
CC   mentioned in the specification
XX
SQ   Sequence 354 AA;

  Query Match             99.3%;  Score 1822;  DB 28;  Length 354;
  Best Local Similarity   99.2%;  
  Matches  351;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 LVFNLRILLNNAAFRNGHNFMVRNFRCGQPLQNRVQLKGRDLLTLKNFTGEEIRYMLWLS 61
              :||||||||||||||||||||||||||||||||:|||||||||||||||||||:||||||
Db          1 MVFNLRILLNNAAFRNGHNFMVRNFRCGQPLQNKVQLKGRDLLTLKNFTGEEIKYMLWLS 60

Qy         62 ADLKFRIKQKGEYLPLLQGKSLGMIFEKRSTRTRLSTETGFALLGGHPCFLTTQDIHLGV 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADLKFRIKQKGEYLPLLQGKSLGMIFEKRSTRTRLSTETGFALLGGHPCFLTTQDIHLGV 120

Qy        122 NESLTDTARVLSSMADAVLARVYKQSDLDTLAKEASIPIINGLSDLYHPIQILADYLTLQ 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NESLTDTARVLSSMADAVLARVYKQSDLDTLAKEASIPIINGLSDLYHPIQILADYLTLQ 180

Qy        182 EHYSSLKGLTLSWIGDGNNILHSIMMSAAKFGMHLQAATPKGYEPDASVTKLAEQYAKEN 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EHYSSLKGLTLSWIGDGNNILHSIMMSAAKFGMHLQAATPKGYEPDASVTKLAEQYAKEN 240

Qy        242 GTKLLLTNDPLEAAHGGNVLITDTWISMGQEEEKKKRLQAFQGYQVTMKTAKVAASDWTF 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTKLLLTNDPLEAAHGGNVLITDTWISMGQEEEKKKRLQAFQGYQVTMKTAKVAASDWTF 300

Qy        302 LHCLPRKPEEVDDEVFYSPRSLVFPEAENRKWTIMAVMVSLLTDYSPQLQKPKF 355
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LHCLPRKPEEVDDEVFYSPRSLVFPEAENRKWTIMAVMVSLLTDYSPQLQKPKF 354


Zhou et al. teaches that the disclosure relates mRNA therapy for the treatment of ornithine transcarbamylase deficiency (OTCD). mRNAs for use in the invention, when administered in vivo, encode human ornithine transcarbamylase (OTC), isoforms thereof, functional fragments thereof, and fusion proteins comprising OTC. mRNAs of the invention are preferably encapsulated in lipid nanoparticles (LNPs) to effect efficient delivery to cells and/or tissues in subjects, when administered thereto. mRNA therapies of the invention increase and/or restore deficient levels of OTC expression and/or activity in subjects. mRNA therapies of the invention further decrease levels of toxic ammonia associated with deficient OTC activity in subjects (abstract).
Zhou et al. teach that the open reading frame is sequence-optimized [0099].  Zhou et al. teach inclusion of a poly A tail that is 50-150 nucleotides in length [0119].  Zhou et al. teach incorporation of anon-human 3’UTR [0322].  Zhou et al. teach inclusion of a 5’-cap [0378].  Zhou et al. teaches that the 5’ cap can be m7GpppGm (Example 6).
Zhou et al. teaches that the mRNA comprises at least one chemically modified nucleobase, sugar, backbone, or any combination thereof and teaches that the modifications is 5-methoxyuracil [0021].  Zhou et al. teach that in some instances, at least about 25%, at least about 30%, at least about 40%, at least about 50%, at least about 60%, at least about 70%, at least about 80%, at least about 90%, at least about 95%, at least about 99%, or 100% of the uracils are chemically modified to N1-methylpseudouracils [0021].
Zhou et al. teaches uridine-modification and teaches that modified uracil base is connected to a ribose sugar, as it is in polynucleotides, the resulting modified nucleoside or nucleotide is referred to as modified uridine.  In some embodiments, uracil in the polynucleotide is at least about 25%, at least about 30%, at least about 40%, at least about 50%, at least about 60%, at least about 70%, at least about 80%, at least 90%, at least 95%, at least 99%, or about 100% modified uracil. In one embodiment, uracil in the polynucleotide is at least 95% modified uracil. In another embodiment, uracil in the polynucleotide is 100% modified uracil [0169].
Zhou et al. teach incorporation of a kozak consensus sequence comprising gccacc in the 5’UTR (instant SEQ ID NO: 21) ([0211] and within the 5’ UTR sequence in [0227]). 
Therefore, the claims are anticipated by Zhou et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7, 9-11, 15-17, 20-22, 28, 32, and 77  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (WO 2019/104152 A1), in view of Kwok et al. (Biochem J, 2015, 467, 91-102), and Na et al. (WO 2011/025242 A2).
Zhou et al. teach an OTC protein sequence comprising “an amino acid sequence” of SEQ ID NO: 4.  The sequence of Zhou et al. comprises residues 2-355 of instant SEQ ID NO: 4 and is therefore only missing residue number 1.
See search result #4 of the SCORE file titled “20220427_100737_us-16-705-102a-4.align150.rag” as follows:
RESULT 4
BGJ67438
ID   BGJ67438 standard; protein; 354 AA.
XX
AC   BGJ67438;
XX
DT   11-JUL-2019  (first entry)
XX
DE   Ornithine transcarbamylase deficiency treatment related protein, SEQ 219.
XX
KW   ammonia; genetic-disease-gen.; metabolic-gen.;
KW   ornithine transcarbamylase deficiency; orotic acid;
KW   prophylactic to disease; protein expression; protein therapy;
KW   therapeutic.
XX
OS   Synthetic.
XX
CC PN   WO2019104152-A1.
XX
CC PD   31-MAY-2019.
XX
CC PF   21-NOV-2018; 2018WO-US062226.
XX
PR   22-NOV-2017; 2017US-0590157P.
PR   20-AUG-2018; 2018US-0765354P.
XX
CC PA   (MODR ) MODERNATX INC.
XX
CC PI   Zhuo Z,  Frassetto AL;
XX
DR   WPI; 2019-483897/47.
XX
CC PT   Pharmaceutical composition useful for treating, preventing, or delaying 
CC PT   onset or progression of ornithine transcarbamylase deficiency in human, 
CC PT   comprises mRNA comprising open reading frame encoding ornithine 
CC PT   transcarbamylase polypeptide.
XX
CC PS   Disclosure; SEQ ID NO 219; 367pp; English.
XX
CC   The present invention relates to a novel pharmaceutical composition 
CC   useful for treating, preventing, or delaying onset or progression of 
CC   ornithine transcarbamylase deficiency (OTCD) in human. The pharmaceutical
CC   composition comprises an mRNA comprising an open reading frame (ORF) 
CC   encoding an ornithine transcarbamylase (OTC) polypeptide. The invention 
CC   also provides: a method of expressing an OTC polypeptide in a human 
CC   subject; a method for treating, preventing, or delaying the onset and/or 
CC   progression of OTCD in a human subject; a method for reducing ammonia 
CC   blood levels and urinary orotic acid levels in a human subject; and a 
CC   method for increasing OTC activity in a human subject. Note: Note: The 
CC   present sequence is shown in the sequence listing, but is not further 
CC   mentioned in the specification
XX
SQ   Sequence 354 AA;

  Query Match             99.3%;  Score 1822;  DB 28;  Length 354;
  Best Local Similarity   99.2%;  
  Matches  351;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 LVFNLRILLNNAAFRNGHNFMVRNFRCGQPLQNRVQLKGRDLLTLKNFTGEEIRYMLWLS 61
              :||||||||||||||||||||||||||||||||:|||||||||||||||||||:||||||
Db          1 MVFNLRILLNNAAFRNGHNFMVRNFRCGQPLQNKVQLKGRDLLTLKNFTGEEIKYMLWLS 60

Qy         62 ADLKFRIKQKGEYLPLLQGKSLGMIFEKRSTRTRLSTETGFALLGGHPCFLTTQDIHLGV 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADLKFRIKQKGEYLPLLQGKSLGMIFEKRSTRTRLSTETGFALLGGHPCFLTTQDIHLGV 120

Qy        122 NESLTDTARVLSSMADAVLARVYKQSDLDTLAKEASIPIINGLSDLYHPIQILADYLTLQ 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NESLTDTARVLSSMADAVLARVYKQSDLDTLAKEASIPIINGLSDLYHPIQILADYLTLQ 180

Qy        182 EHYSSLKGLTLSWIGDGNNILHSIMMSAAKFGMHLQAATPKGYEPDASVTKLAEQYAKEN 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EHYSSLKGLTLSWIGDGNNILHSIMMSAAKFGMHLQAATPKGYEPDASVTKLAEQYAKEN 240

Qy        242 GTKLLLTNDPLEAAHGGNVLITDTWISMGQEEEKKKRLQAFQGYQVTMKTAKVAASDWTF 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTKLLLTNDPLEAAHGGNVLITDTWISMGQEEEKKKRLQAFQGYQVTMKTAKVAASDWTF 300

Qy        302 LHCLPRKPEEVDDEVFYSPRSLVFPEAENRKWTIMAVMVSLLTDYSPQLQKPKF 355
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LHCLPRKPEEVDDEVFYSPRSLVFPEAENRKWTIMAVMVSLLTDYSPQLQKPKF 354


Zhou et al. teaches that the disclosure relates mRNA therapy for the treatment of ornithine transcarbamylase deficiency (OTCD). mRNAs for use in the invention, when administered in vivo, encode human ornithine transcarbamylase (OTC), isoforms thereof, functional fragments thereof, and fusion proteins comprising OTC. mRNAs of the invention are preferably encapsulated in lipid nanoparticles (LNPs) to effect efficient delivery to cells and/or tissues in subjects, when administered thereto. mRNA therapies of the invention increase and/or restore deficient levels of OTC expression and/or activity in subjects. mRNA therapies of the invention further decrease levels of toxic ammonia associated with deficient OTC activity in subjects (abstract).
Zhou et al. teach that the open reading frame is sequence-optimized [0099].  Zhou et al. teach inclusion of a poly A tail that is 50-150 nucleotides in length [0119].  Zhou et al. teach incorporation of anon-human 3’UTR [0322].  Zhou et al. teach inclusion of a 5’-cap [0378].  Zhou et al. teaches that the 5’ cap can be m7GpppGm (Example 6).
Zhou et al. teaches that the mRNA comprises at least one chemically modified nucleobase, sugar, backbone, or any combination thereof and teaches that the modifications is 5-methoxyuracil [0021].  Zhou et al. teach that in some instances, at least about 25%, at least about 30%, at least about 40%, at least about 50%, at least about 60%, at least about 70%, at least about 80%, at least about 90%, at least about 95%, at least about 99%, or 100% of the uracils are chemically modified to N1-methylpseudouracils [0021].
Zhou et al. teaches uridine-modification and teaches that modified uracil base is connected to a ribose sugar, as it is in polynucleotides, the resulting modified nucleoside or nucleotide is referred to as modified uridine.  In some embodiments, uracil in the polynucleotide is at least about 25%, at least about 30%, at least about 40%, at least about 50%, at least about 60%, at least about 70%, at least about 80%, at least 90%, at least 95%, at least 99%, or about 100% modified uracil. In one embodiment, uracil in the polynucleotide is at least 95% modified uracil. In another embodiment, uracil in the polynucleotide is 100% modified uracil [0169].
Zhou et al. teach incorporation of a kozak consensus sequence comprising gccacc in the 5’UTR (instant SEQ ID NO: 21) ([0211] and within the 5’ UTR sequence in [0227]).
Zhou et al. teach incorporation of modifications/elements to decrease leaky scanning and to add additional benefits.  Kwok et al. teaches that a stable RNA G-quadruplex within the 5’-UTR of Arabidopsis thaliana mRNA inhibits translation (title, abstract) and therefore it would have been obvious to incorporate this 5’-UTR to manipulate translation if desired with an expectation of the activity taught by Kwok et al.
With regards to specific 5’-UTR sequences, Na et al. teaches a 5’-UTR sequence identical to instant SEQ ID NO: 236.  See result #1 in the SCORE file titled “20220427_100435_us-16-705-102a-236.align450.rng” as follows:
RESULT 1
AZF58716
ID   AZF58716 standard; DNA; 21 BP.
XX
AC   AZF58716;
XX
DT   14-APR-2011  (first entry)
XX
DE   5' untranslated region (UTR 2) DNA SEQ:2.
XX
KW   5'-utr; ds; protein production; transgenic plant; translation.
XX
OS   Arabidopsis thaliana.
XX
CC PN   WO2011025242-A2.
XX
CC PD   03-MAR-2011.
XX
CC PF   25-AUG-2010; 2010WO-KR005669.
XX
PR   31-AUG-2009; 2009KR-00081403.
XX
CC PA   (HELI-) HELIX CO LTD.
XX
CC PI   Hwang IH,  Jeon EH,  Kim YW,  Kwon EH,  Na YJ,  Sohn EJ;
XX
DR   WPI; 2011-C18092/22.
XX
CC PT   New DNA fragment useful for improving translation efficiency of target 
CC PT   protein in transgenic plant.
XX
CC PS   Claim 1; SEQ ID NO 2; 49pp; English.
XX
CC   The present invention relates to a novel DNA fragment useful for 
CC   improving translation efficiency of a target protein in a transgenic 
CC   plant. Also claimed are: a recombinant vector; and a method of mass 
CC   producing target proteins from plants. The DNA fragment increases the 
CC   yield of the target protein. The present sequence represents a 5' 
CC   untranslated region (UTR) sequence used to determine the translation 
CC   efficiency as described in the invention.
XX
SQ   Sequence 21 BP; 12 A; 1 C; 8 G; 0 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 21;  DB 42;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAGAGAAGAAAGAAGAAGACG 21
              |||||||||||||||||||||
Db          1 GAGAGAAGAAAGAAGAAGACG 21

With regards to specific 5’-UTR sequences, Na et al. teaches a 5’-UTR sequence identical to instant SEQ ID NO: 239.  See result #1 in the SCORE file titled “20220524_115316_us-16-705-102a-239.alogn450.rng” as follows:
RESULT 1
AZF58772
ID   AZF58772 standard; DNA; 21 BP.
XX
AC   AZF58772;
XX
DT   14-APR-2011  (first entry)
XX
DE   Arabidopsis thaliana 5' untranslated region (UTR) DNA #29.
XX
KW   5'-utr; ds; protein production; transgenic plant; translation.
XX
OS   Arabidopsis thaliana.
XX
CC PN   WO2011025242-A2.
XX
CC PD   03-MAR-2011.
XX
CC PF   25-AUG-2010; 2010WO-KR005669.
XX
PR   31-AUG-2009; 2009KR-00081403.
XX
CC PA   (HELI-) HELIX CO LTD.
XX
CC PI   Hwang IH,  Jeon EH,  Kim YW,  Kwon EH,  Na YJ,  Sohn EJ;
XX
DR   WPI; 2011-C18092/22.
XX
CC PT   New DNA fragment useful for improving translation efficiency of target 
CC PT   protein in transgenic plant.
XX
CC PS   Example 1; Page 15; 49pp; English.
XX
CC   The present invention relates to a novel DNA fragment useful for 
CC   improving translation efficiency of a target protein in a transgenic 
CC   plant. Also claimed are: a recombinant vector; and a method of mass 
CC   producing target proteins from plants. The DNA fragment increases the 
CC   yield of the target protein. The present sequence represents a 5' 
CC   untranslated region (UTR) sequence used to determine the translation 
CC   efficiency as described in the invention.
XX
SQ   Sequence 21 BP; 10 A; 4 C; 7 G; 0 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 21;  DB 42;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCGAAGAAGACGAACGCAAAG 21
              |||||||||||||||||||||
Db          1 GCGAAGAAGACGAACGCAAAG 21

Na et al. teaches that the sequences increase translation efficiency and would therefore be an obvious selection as a matter of design choice.



Allowable Subject Matter
Claims 19 and 79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that the sequences appear to differ from the naturally occurring coding sequence.  Clarification is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY H BOWMAN/Primary Examiner, Art Unit 1635